                          Case 21-01001-EPK       Doc 3    Filed 01/06/21     Page 1 of 4
Form CGFD106 (12/01/2020)




ORDERED in the Southern District of Florida on January 6, 2021




                                                                        Erik P. Kimball
                                                                        United States Bankruptcy Judge



                                     United States Bankruptcy Court
                                        Southern District of Florida
                                          www.flsb.uscourts.gov
In re:

Name of Debtor(s): Frank Gabriel Cavallino                           Case Number: 20−22282−EPK

 −−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/
AIXO, LLC
Plaintiff(s)
VS.                                                                 Adversary Number: 21−01001−EPK
Frank Gabriel Cavallino
Defendant(s)
−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−−/



                             ORDER SETTING STATUS CONFERENCE AND
                            ESTABLISHING PROCEDURES AND DEADLINES


         To secure the just, speedy, and inexpensive determination of this adversary proceeding, it is

ORDERED as follows:

      1.       STATUS CONFERENCE. The Court will conduct a status conference at the date and time set
               forth in the Summons issued in this adversary proceeding. The parties may not introduce
               testimony or documentary evidence at the status conference. The Court may, however, consider
               relevant undisputed facts, judicial notice items, and admissions made during the status
               conference by parties either directly or through counsel.


                                                   Page 1 of 4
                 Case 21-01001-EPK          Doc 3     Filed 01/06/21     Page 2 of 4


2.   RIGHT TO JURY TRIAL; WAIVER. Unless each party has timely filed a statement of consent
     under Local Rule 9015−1(B), and unless otherwise ordered by the Court, not later than fourteen
     days before the date first set for the status conference, each party requesting a jury trial on any
     issue in this proceeding must file with this Court a motion for withdrawal of the reference
     pursuant to Local Rule 5011−1. FAILURE OF ANY PARTY TO FILE A MOTION TO
     WITHDRAW THE REFERENCE ON OR BEFORE THE DEADLINE PROVIDED IN THIS
     PARAGRAPH CONSTITUTES WAIVER BY SUCH PARTY OF ANY RIGHT TO TRIAL BY
     JURY IN THIS PROCEEDING.

3.   OBJECTION TO ENTRY OF FINAL ORDERS AND JUDGMENTS BY THE BANKRUPTCY
     COURT; CONSENT. Unless otherwise ordered by the Court, not later than fourteen days
     before the date first set for the status conference, each party objecting to the entry of final orders
     or judgments by this Court on any issue in this proceeding must file with this Court a motion
     pursuant to Rule 7016(b), Fed. R. Bankr. P., requesting that this Court determine whether this
     proceeding is subject to the entry of final orders or judgments by this Court. Any such motion will
     be treated as an objection to the entry of final orders or judgments by this Court. FAILURE OF
     ANY PARTY TO FILE A MOTION ON OR BEFORE THE DEADLINE PROVIDED IN THIS
     PARAGRAPH CONSTITUTES CONSENT BY SUCH PARTY TO THIS COURT ENTERING
     ALL APPROPRIATE FINAL ORDERS AND JUDGMENTS IN THIS PROCEEDING. Nothing in
     this paragraph limits this Court's ability to determine whether this proceeding is subject to entry
     of final orders or judgments by this Court.

4.   FRBP 7026 AND APPLICABILITY OF RULE 26, FED. R. CIV. P. Except as otherwise ordered
     by the Court, Rules 26(d)(1) and 26(d)(2), Fed. R. Civ. P., do not apply to this adversary
     proceeding, and Rule 26(f), Fed. R. Civ. P. applies only to the extent set forth in this Order.

5.   MEETING OF PARTIES. At least 14 days before the status conference, the attorneys for the
     parties (or, if a party is not represented by an attorney, the party) must meet (in person, if
     geographically feasible, and otherwise by video conference or by telephone) to discuss:

        a. the parties' claims and defenses;

        b. the possibility of settlement;

         c. the initial disclosures required by Rule 26(a)(1), Fed. R. Civ. P.;

        d. a discovery plan as required by Rule 26(f), Fed. R. Civ. P.;

        e. any e−discovery issues in accordance with Local Rule 7026−2; and

         f. proposed dates and deadlines to be set forth in a pretrial scheduling order, including
            dates and deadlines for:

                   (1) making the initial disclosures required by Rule 26(a)(1), Fed. R. Civ. P.;

                   (2) completion of discovery;

                   (3) expert disclosures as required by Rule 26(a)(2), Fed. R. Civ. P., and
                       completion of expert discovery (if applicable);

                   (4) filing motions for judgment on the pleadings or summary judgment;

                   (5) conducting mediation;

                   (6) pretrial disclosures as required by Rule 26(a)(3)(A), Fed. R. Civ. P.; and

                   (7) a final pretrial conference.
                                             Page 2 of 4
                  Case 21-01001-EPK         Doc 3     Filed 01/06/21     Page 3 of 4


6.    PRETRIAL SCHEDULING ORDER. At the status conference, the parties must announce the
      proposed dates and deadlines as required in paragraph 5.f. above, to be set forth in a proposed
      form of pretrial scheduling order, which will be entered after the conclusion of the status
      conference. Unless otherwise permitted by the Court, the pretrial scheduling order must be in
      substantially the form of this Court's standard form Order Setting Filing and Disclosure
      Requirements for Pretrial and Trial, with the only material variations being the agreed−upon
      dates and deadlines required in paragraph 5.f. above. If the parties fail to agree on a pretrial
      scheduling order by the time of the status conference, the Court will select a date for the pretrial
      conference and enter the Court's standard form of Order Setting Filing and Disclosure
      Requirements for Pretrial and Trial with the default dates and deadlines set forth therein (unless
      the Court determines otherwise).

7.    DISCOVERY DISPUTES. If a discovery dispute occurs, the parties must first, as required by
      Fed. R. Civ. P. 37(a)(1), as incorporated by Fed. R. Bankr. P. 7037, confer in good faith to
      attempt to resolve the issues, before filing a motion with the Court.

8.    DISPOSITIVE MOTIONS. Absent prior permission of the Court, no party may file any motion to
      dismiss, motion for judgment on the pleadings, motion for summary judgment, or response
      thereto, exceeding twenty pages in length, and no party may file any reply exceeding ten pages
      in length. Title pages preceding the first page of text, signature pages, and certificates of service
      are not counted as pages for purposes of this paragraph.

      If a party submits affidavits, declarations, or other materials in support of or in opposition to a
      motion for summary judgment, then: (A) the movant must serve with the motion all such
      materials; and (B) the opposing party must serve with the response all such materials in
      opposition to the motion. Any reply must be strictly limited to rebuttal of matters raised in the
      response. Absent prior permission of the Court, in connection with any motion for summary
      judgment no party may file affidavits or declarations that exceed twenty pages in the aggregate.

      Filing multiple motions for summary judgment is prohibited, absent prior permission of the Court.
      This prohibition is not triggered when, as permitted by Rule 12(d), Fed. R. Civ. P., the Court
      elects to treat a motion filed pursuant to Rule 12(b) or 12(c), Fed. R. Civ. P., as a summary
      judgment motion.

9.    COMPLIANCE WITH FEDERAL JUDICIARY PRIVACY POLICY. All papers, including exhibits,
      submitted to the Court must comply with the federal judiciary privacy policy as referenced under
      Local Rule 5005−1(A)(2).

10.   MEDIATION. Pursuant to Local Rule 9019−2, the Court may order the assignment of this
      proceeding to mediation at the status conference or at any other time, upon the request of a
      party or sua sponte.

11.   SETTLEMENT. If the adversary proceeding is settled, the parties must submit to the Court a
      stipulation or proposed judgment approved by all parties before the date of trial. If a judgment or
      stipulation is not submitted to the Court, all parties must be prepared to go to trial in accordance
      with the pretrial scheduling order. If the adversary proceeding is removed from the trial calendar
      based upon the announcement of a settlement, the adversary proceeding will not be reset for
      trial if the parties fail to consummate the settlement. In such event, the Court will consider only a
      motion to enforce the settlement, unless the sole reason the settlement is not consummated is
      that the Court did not approve the settlement, in which case the matter will be reset for trial at a
      later date.

12.   DEFAULT. If any defendant fails to answer or otherwise respond to the complaint in a timely
      manner, the plaintiff(s) must promptly seek entry of a clerk's default pursuant to Fed. R. Bankr.
      P. 7055(a), and Local Rule 7055−1, and must promptly move for default judgment. Unless
      judgment has been entered or the Court advises the plaintiff(s) that the status conference has
      been continued or canceled, the plaintiff(s) must appear at the status conference.


                                             Page 3 of 4
                  Case 21-01001-EPK        Doc 3     Filed 01/06/21     Page 4 of 4


13.   SANCTIONS. Failure to comply with any provision of this order or failure to appear at the status
      conference may result in appropriate sanctions, including the award of attorney's fees, striking of
      pleadings, dismissal of the action, or entry of default judgment.

14.   CONTINUANCES. Except for brief continuances sought pursuant to Local Rule 7004−2(B) or to
      accommodate the schedules of counsel (or the parties, if unrepresented), the Court will continue
      the status conference only in extraordinary circumstances. Any request to continue the status
      conference or any deadlines set forth in this order must be presented by written motion, and
      must set forth the status of service of process, the pleadings, and the pendency of any
      potentially dispositive motions, and must state the reasons why the party or parties seek a
      continuance.

15.   SERVICE. Plaintiff('s)(s') counsel must serve a copy of this order on the defendant(s) with the
      summons and complaint.


                                                ###
A copy of this order was furnished to Allison L Friedman on behalf of the Plaintiff on January 6, 2021.

                                                   By: Randy Eisenberg
                                                   Deputy Clerk


                                             Page 4 of 4
